Citation Nr: 0927368	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  99-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
claimed as chronic fatigue syndrome due to an undiagnosed 
illness.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as shortness of breath due to an 
undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 
1961, and from January 15, 1991 to May 5, 1991.  He was also 
a member of the military reserves from January 1981 to 
December 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for chronic 
fatigue syndrome and for chronic obstructive pulmonary 
disease, both claimed as secondary to an undiagnosed illness.  
The Veteran subsequently initiated and perfected appeals of 
these rating determinations.  

These claims were previously presented to the Board in March 
2001 and in September 2004; on each occasion, they were 
remanded for additional development.  They have now been 
returned to the Board.  

The Board observes that the Veteran has also perfected his 
appeal of the RO's denial of service connection for a 
psychiatric disability.  However, in an April 2009 rating 
decision, the RO granted the Veteran service connection for 
major depressive disorder and dysthymic disorder.  Because 
the Veteran was awarded service connection for these 
disabilities, this claim is no longer on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for chronic fatigue 
syndrome and for chronic obstructive pulmonary disease, both 
claimed as secondary to an undiagnosed illness.  In a May 
2009 statement authored by his wife, it was disclosed that 
the Veteran has been receiving private treatment for various 
disabilities, including cirrhosis of the liver and gall 
bladder removal, from a Dr. Choe, in San Antonio, Texas.  
Review of the record indicates that these potentially 
pertinent private treatment records have not been obtained.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This 
duty includes obtaining pertinent medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008).  In the case of private medical records, the Veteran 
must cooperate with VA by providing both sufficient contact 
information and signed authorization for VA to obtain this 
evidence on his behalf.  In the alternative, the Veteran may 
himself obtain and submit such evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the necessity of 
obtaining treatment records from Dr. Choe, 
of San Antonio, and inform the Veteran 
that he may submit these and any other 
pertinent private records himself or 
authorize VA to obtain them on his behalf.  
The RO must include Release and 
Authorization forms so that VA has the 
authority to obtain these records.  Once 
the AOJ receives the signed Release and 
Authorization forms from the Veteran, it 
must then attempt to obtain copies of his 
treatment records from Dr. Choe.  If these 
records are unobtainable, a negative reply 
must be noted in writing and associated 
with the claims folders.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

